Citation Nr: 1213569	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-19 148	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to March 1968.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Subsequently, the jurisdiction of the claim was transferred to the RO in Montgomery, Alabama.

(By the decision below, a previously denied claim of service connection for the cause of the Veteran's death is reopened.  The underlying claim is the subject of a remand that follows the decision.)


FINDINGS OF FACT

1.  By a November 2001 rating decision, the RO denied the appellant's claim of service connection for the cause of the Veteran's death.  The appellant did not appeal the decision in a timely manner.

2.  Evidence received since the RO's November 2001 decision relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death and it raises a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The November 2001 RO decision, which denied the appellant's claim of service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for the cause of the Veteran's death has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of background, the Veteran died in January 1998.  The appellant, his surviving spouse, submitted an application for Dependency and Indemnity Compensation (DIC) in March 2001, which included a claim of service connection for the cause of the Veteran's death.  By a November 2001 rating decision, the RO denied the claim.  Later that month, the appellant was notified of the decision and informed of her appellate rights.  In January 2003, the appellant indicated that she wished to appeal the November 2001 decision.  However, the correspondence was not accepted by the RO as a notice of disagreement because it was not submitted by the appellant within one year of the November 2001 letter notifying her of the denial.  Thus, the November 2001 RO decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

The RO did accept the appellant's January 2003 statement as a claim to reopen.  In June 2003, the RO reopened the claim of service connection for the cause of the Veteran's death, but denied the claim on the merits.  The RO adjudicated and denied the claim again in a January 2004 rating decision-less than one year after the June 2003 decision.  Thereafter, the RO continued to develop the claim.  In March 2004, the RO sent the appellant a letter asking her to identify a private treatment provider.  After the appellant did not respond, the RO sent her another letter in October 2004 informing her that the claim would remain denied because she did not respond to the March 2004 letter.  The appellant also did not respond to the October 2004 letter.

Although the appellant did not respond to the March 2004 and October 2004 letters, the evidence tends to show that she did not receive them.  Both letters were returned for insufficient address.  The address on the letters is in error compared to the appellant's mailing address at the time.  Because the appellant was not notified of the October 2004 denial or of her appellate rights for that decision, the decision is not final.  See 38 C.F.R. §§ 3.103(f), 3.104, 19.25 (2011).  Thus, the January 2003 claim is a pending claim to reopen.  See 38 C.F.R. § 3.160 (2011).

In April 2007, the appellant submitted another application for DIC benefits.  The RO treated the claim as a claim to reopen.  In the September 2007 rating decision, the RO reopened the claim of service connection for the cause of the Veteran's death, but again denied the claim on the merits.  The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the November 2001 RO decision as explained above.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence of record at the time of the November 2001 decision included:  service treatment records; the Veteran's death certificate; private treatment records including from Carraway Methodist Medical Center and Drs. W.C. Duncan, J.L. Reeder, C.T. Burton, D.C. Dunagan, and M.M. Garcia, dated from September 1979 to January 1998; and an application for benefits from the appellant.

The death certificate showed that the Veteran died on January [redacted], 1998.  The immediate cause of death (final disease or condition resulting in death) was cardio-respiratory arrest.  The manner of death was listed as natural.   No other causes, underlying causes, or contributing causes were listed.  In the November 2001 decision, the RO considered the evidence and noted that the Veteran was not service connected for any disability, that his service treatment records did not show any cardio-respiratory condition, and that the private treatment records did not show that the Veteran's cause of death was related to his military service.  Based on this determination, the RO denied the claim.

New evidence added to the record since the November 2001 decision includes:  a service personnel record, a report and a letter from coroner G.S., dated in January 1998 and April 2007; a letter from a Dr. Mitchell, dated in December 2003; and statements from the appellant.

A review of the new evidence reveals that the appellant is primarily contending that the Veteran developed acute lymphocytic leukemia (ALL) as a result of exposure to herbicides agents, such as Agent Orange, during his military service in the Republic of Vietnam.  She maintains that the Veteran's cardio-respiratory arrest was brought on by the ALL.  Coroner G.S.'s January 1998 report lists acute leukemia as part of the Veteran's medical history.  Notably, G.S. completed and certified the Veteran's death certificate that did not list ALL.  In the April 2007 letter, G.S. stated that he pronounced the Veteran dead in his residence.  At the time, G.S. was informed that the Veteran had been treated for leukemia, but G.S. did not have any formal documentation provided to him.  However, G.S. indicated that he had recently been informed that the Veteran served in the military and was exposed to Agent Orange.  G.S. stated that, it was his belief, the exposure led to the onset of lymphocytic leukemia, which led to the Veteran's death.

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because it pertains to a possible cause of the Veteran's death that was in turn related to military service by coroner G.S.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death and it raises a reasonable possibility of substantiating the claim.  Accordingly, the appellant's claim of service connection for the cause of the Veteran's death is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

The appellant's claim of service connection for the cause of the Veteran's death is reopened; to this limited extent, the appeal is granted.


REMAND

In light of the reopening of the claim of service connection for the cause of the Veteran's death, the Board finds it necessary to remand the claim for additional development.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

First, as noted previously, the appellant's primary theory of entitlement is that the Veteran developed ALL as a result of exposure to herbicides agents during his military service in Vietnam and that his cardio-respiratory arrest that caused his death was a result of ALL.

The Board notes that the Veteran was not service connected for ALL or any other disability.  However, coroner G.S. gave the opinion that the Veteran's exposure to Agent Orange during service led to the onset of lymphocytic leukemia, which led to his death.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Veteran's DD-214 documents that he served in the United States Navy during the Vietnam era with a military occupational specialty of structural steel worker.  Significantly, a personnel record entry, dated August 17, 1967, shows that the Veteran performed temporary additional duty in connection with Amphibious Operations at Chu Lai, Vietnam.  Therefore, because the Veteran had service in the Republic of Vietnam during the requisite time period, and because there is no affirmative evidence to the contrary, he is presumed to have been exposed to herbicide agents such as Agent Orange.  

The Board notes that ALL is not one of the listed diseases associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  During the pendency of the appeal, the provisions of 38 C.F.R. § 3.309(e) were amended to include additional presumptive diseases.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  The additional diseases pertain to chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  Notably the diseases include all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia (CLL)).  The evidence of record shows that the Veteran was diagnosed with ALL, but not a chronic leukemia such as CLL.  Therefore, ALL is not presumed to be service connected under these provisions.

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

In the appellant's case, G.S.'s April 2007 opinion at least indicates that the Veteran's ALL may be related to in-service exposure to herbicides.  However, the Board finds that the opinion has limited evidentiary value as it does not appear to be based on an accurate and complete medical history.  For instance, in an August 1995 consultation report, a Dr. M. Carabasi stated that he believed that the Veteran probably had secondary ALL either as a result of sacral radiation therapy for a sarcoma in 1979 or exposure to work at a nuclear power plant.  Additionally, in a December 2003 letter, Dr. Mitchell stated that the Veteran's ALL was not primary based on the August 1995 records from Dr. Carabasi.  Dr. Mitchell indicated that therefore there was no service connection.

Based on this evidence, there is a question as to whether the Veteran's ALL is attributable to his military service.  The Board finds that this claim should be remanded in order to obtain a VA medical opinion on the matter.  See 38 U.S.C.A. § 5103A(a) (West 2002); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA has an obligation to assist a claimant in obtaining evidence necessary to substantiate a claim, including a medical opinion, unless there is no reasonable possibility that such assistance would aid in substantiating the claim); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  The opinion should address whether the Veteran had ALL that was related to his active military service, including exposure to herbicide agents and, if so, whether ALL was the principal or a contributory cause of his death.

In addition, other theories of entitlement are reasonably raised by the record.  A September 1997 clinic note from a Dr. L. Nabell contains a diagnosis of coronary artery disease and shows that the Veteran had a history of myocardial infarction in 1990.  As noted previously, the provisions of 38 C.F.R. § 3.309(e) were amended during the pendency of the appeal to add ischemic heart disease as a disease associated with exposure to herbicide agents.  Ischemic heart disease is defined in the regulations to include old myocardial infarction and coronary artery disease.  Because the Veteran's myocardial infarction and coronary artery disease may be presumed to be service connected as a result of exposure to herbicide agents, a medical opinion should also be obtained as to whether the Veteran's ischemic heart disease was the principal or a contributory cause of his death, particularly in light of the death certificate listing cardio-pulmonary arrest as the immediate cause of death.

The Veteran's private treatment records also show that he had a history of a diagnosis of retroperitoneal leiomyosarcoma.  A September 1979 biopsy confirms the condition.  Notably, leiomyosarcoma is a listed disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  However, there appears to be some affirmative evidence that the Veteran's leiomyosarcoma may not have been the result of exposure to herbicide agents.  The private treatment records indicate that the condition may have been the result of the Veteran's work at a nuclear power plant, from which he retired in 1976.  Thus, on remand, a medical opinion should also be obtained as to whether it is affirmatively shown that the Veteran's retroperitoneal leiomyosarcoma was not the result of exposure to herbicide agents.  Additionally, the opinion should address whether the Veteran's retroperitoneal leiomyosarcoma was the principal or a contributory cause of his death.

Lastly, although the Veteran's medical records appear to be complete from 1980 forward, records contemporary to the 1979 treatment for leiomyosarcoma are not associated with the claims file other than the September 1979 biopsy.  On remand, those records should be requested.  Notably, the biopsy was ordered by Hartselle Medical Center in Hartselle, Alabama.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to request private medical records in connection with the Veteran's treatment for retroperitoneal leiomyosarcoma in the late 1970's.  This should include a request to Hartselle Medical Center in Hartselle, Alabama.  Obtain a release from the appellant as necessary.

2.  After securing any additional records, forward the claims file to a VA physician or physicians for a medical opinion report(s) regarding the cause of the Veteran's death.  The physician(s) should have the appropriate expertise to address the various aspects of the claim.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, any designated physician.  The physician(s) should provide an opinion as to the following: 

(a) At the time of the Veteran's death, he was diagnosed with ALL.  What is the medical distinction made when a diagnosis of ALL is rendered as compared to a diagnosis of CLL?  If there is no distinction, can it be said that the Veteran had CLL at the time of his death?  

(b)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's ALL had its onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service, including his presumed exposure to herbicide agents?  Is it at least as likely as not that the Veteran's ALL was the principal or a contributory cause of the Veteran's death?

(c) Is it at least as likely as not that the Veteran had ischemic heart disease (myocardial infarction and coronary artery disease) that was the principal or a contributory cause of the Veteran's death?

(d) Is there affirmative evidence that the Veteran's retroperitoneal leiomyosarcoma was not the result of presumed exposure to herbicide agents during active military service?  Is it at least as likely as not that the Veteran's retroperitoneal leiomyosarcoma was the principal or a contributory cause of the Veteran's death?

(e) In general, is it at least as likely as not that any principal or contributory cause of the Veteran's death had its onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service?

The physician(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After any requested opinion report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the physician for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified by VA.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


